DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Amendment filed on 22 November 2021.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, and 15 have been amended.
No claims have been cancelled.
No claims have been newly added. 

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-9, 11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al, USPGPUB No. 2018/0189693, filed on 31 March 2017, and published on 5 July 2018, in view of Nickerson et al, USPGPUB No. 2017/0124593, filed on 9 June 2015, and published on 4 May 2017, and in further view of Smith, USPGPUB No. 2015/0099589, filed on 7 April 2014, and published on 9 April 2015, and in further view of George et al, USPGPUB No. 2014/0274354, filed on 12 March 2013, and published on 18 September 2014.
As per independent claims 1, 8, 15, Newhouse, in combination with Nickerson, Smith, and George, discloses:
A system implemented in a server for providing content recommendations to a video game console, comprising:
a processing system comprising at least one processor {See Newhouse, [0177], wherein this reads over “Example system 1200 includes a processing unit (CPU or processor) 1210 and a system bus 1205 that couples various system components including the system memory 1215, such as read only memory (ROM) 1220 and random access memory (RAM) 1225, to the processor 1210”};
memory that stores program code configured to be executed by the at least one processor {See Newhouse, [00179], wherein this reads over “Storage device 1230 is a non-volatile memory and can be a hard disk or other types of computer readable media which can store data that are accessible by a computer, such as magnetic cassettes, flash memory cards, solid state memory devices, digital versatile disks, cartridges, random access memories (RAMs) 1225, read only memory (ROM) 1220, and hybrids thereof”}, the program code comprising:
an event cataloger configured to store user event records associated with a plurality of video games and a plurality of content types associated with the video games in an event catalog {See Smith, [0061], wherein this reads over “In an exemplary embodiment, the recommendation server 340 may monitor and log, preferably in a secure and confidential manner, the total amount of time a particular player has played each specific game on his or her personal video game console. Such monitoring/logging can be performed in the exemplary illustrative implementation by each individual video game console. Game playing time may or may not be distinguished based on particular users (e.g., in some implementations that game console does not know who in a particular household is playing a game, and so logs all usage irrespective of individual game player to develop a collective usage log for all users of the personally owned home or portable video game playing device). For example, in some exemplary implementations, the video game console 300 may track game usage and report such usage to recommendation engine server 340 with the user's knowledge and consent.”};
a content score generator that includes:
a user score generator configured to:
provide a first set of machine-learning based features to a first trained machine-learning model configured to generate a set of user scores for a particular user {See Newhouse, [0172], wherein this reads over “the relevance score can be computed based on similarities between the project description or title and content item contents (e.g., content item title, entire content item, content item comments, content item metadata).  The relevance score can be computed based on similarities between the content item contents and content item contents of content items previously associated with the project.  The relevance score can be computed based on analysis of associated multi-media in the content item and multi-media in content items previously associated with the project (e.g., similarity between assigned tags or identified objects).  The relevance score can be computed based on sharing history of the content item with a relevant user or a member of the project. The relevance score can be computed based on access and/or edit history of the content item by a relevant user or a member of the project”}, wherein the first set of machine-learning based features is based on the user event records {See George, [0021], wherein this reads over “Additionally, the user 102 may have a user account associated with the entity that provides and/or provides access to the content 116. For instance, assuming that the content 116 is available via a website, the user 102 may have a user account that specifies various types of information relating to the user 102. This information may include personal information, user preferences, and/or some user identifier (ID), which may be some combination of characters (e.g., name, number, etc.) that uniquely identifies the user 102 from other users 102. In various embodiments, the identifier may be referred to as a master ID and may be different from each master ID that corresponds to other users 102. The master ID for each user 102 may be used to monitor actions performed by the user 102, which may then be stored as data. In some embodiments, multiple related users 102 may be associated with the same master ID and/or a single user 102 may have multiple master IDs. In other embodiments, the master IDs may be associated with one or more e-mail addresses or other identifying characteristics associated with the user 102.”} and each generated user score indicates an affinity between the user and a corresponding content type of the plurality of content types associated with the video games {See George, [0017], wherein this reads over “More particularly, a batch processing module 122, a predictive model module 124, a realtime delivery module 126, and an intelligent merchandising (IM) client module 128 are stored in memory 120 and executed by the processor(s) 118 to enable the content server(s) 108 to recommend various content 116 to the user 102 based at least in part on prior user interaction with the content 116. For the purposes of this discussion, the content 116 may be any type of content that may be rendered, acquired, and/or consumed by the user 102, such as games, video content, audio content, etc.”; and [0031], wherein this reads over “That is, the predictive models may predict which content 116 are likely to be of interest to a particular user 102 based at least in part on user activity data associated with that user 102 and/or user activity data associated with other users 102. For instance, in response to tracking activity of a particular user 102 (e.g., games searched, browsed, played, downloaded, installed, etc.), the combination of the batch processing module 122 and the predictive models module 124 may determine correlations between that data and other content 116 that are related to or otherwise associated with that data. The data generated by the batch processing module 122 and utilized by the predictive model module 124 may then be output to the realtime delivery module 126 as one or more data files.”}, and
receive, from the first trained machine-learning model, the set of user scores {See Newhouse, [0172], wherein this reads over “the relevance score can be computed based on similarities between the project description or title and content item contents (e.g., content item title, entire content item, content item comments, content item metadata).}; and
a title score generator configured to:
provide a second set of machine-learning based features to a second trained machine-learning model configured to generate a set of title scores for each video game {See Newhouse, [0172], wherein this reads over “the relevance score can be computed based on similarities between the project description or title and content item contents (e.g., content item title, entire content item, content item comments, content item metadata).  The relevance score can be computed based on similarities between the content item contents and content item contents of content items previously associated with the project.  The relevance score can be computed based on analysis of associated multi-media in the content item and multi-media in content items previously associated with the project (e.g., similarity between assigned tags or identified objects).  The relevance score can be computed based on sharing history of the content item with a relevant user or a member of the project. The relevance score can be computed based on access and/or edit history of the content item by a relevant user or a member of the project”}, where the second set of machine-learning based features is based on the user event records and each generated title score indicates an affinity between the video game and a corresponding content type of the plurality of content types associated with the video games {See George, [0030], wherein this reads over “The predictive models may be utilized to determine relationships and correlations between prior user interaction with the content 116 and other content 116 that may be provided by the content server(s) 108, including specific games and/or different genres of games. For example, based on user activity associated with the content 116, the predictive model may predict which other content 116 are likely to be of interest to that user 102. As a result, the content 116 that are provided, presented, and/or recommended to users 102 may be targeted to each user 102. This way, there may be a higher likelihood that the recommended content 116 may be subsequently viewed, played, and/or downloaded by the users 102”; and [0031], wherein this reads over “For instance, in response to tracking activity of a particular user 102 (e.g., games searched, browsed, played, downloaded, installed, etc.), the combination of the batch processing module 122 and the predictive models module 124 may determine correlations between that data and other content 116 that are related to or otherwise associated with that data.”; and [0032], wherein this reads over “The data files may also represent correlations between game IDs and other games, genre IDs and games, and/or users 102 that are first time customers and games”}, and
receive, from the second trained machine-learning model, the set of title scores {See Newhouse, [0172], wherein this reads over “the relevance score can be computed based on similarities between the project description or title and content item contents (e.g., content item title, entire content item, content item comments, content item metadata).};
a score publishing pipeline configured to:
receive an indication of time sensitive content associated with a particular video game {See George, [0036], wherein this reads over “The content server(s) 108 may also track any information associated with the user 102 playing 204 the game 202. For instance, the content server(s) 108 may track the starting times of play 204, the duration of play 204, the frequency of play 204, scores and/or other metrics associated with the play 204, any information associated with the content of the game during play 204, etc. Such data may be tracked and collected each time the user 102 plays 204 the game 202 and then be stored in and/or analyzed by a processing database 212.”}, and
generate a modified set of title scores based at least on the indication of time sensitive content associated with the particular video game {See Nickerson, [0212], wherein this reads over “This process provides a lot of flexibility, for example, a multiplier measure may be applied easily that will affect everything, for example, the age of a post can lower the score despite other factors.  Each measure can have a different impact based on its weight.  The final general score can be normalized to fit a scale of 0 to 100.  The significance of particular measures may vary according to content type, distribution channel, or audience parameters.  As such, modifying the weights allows the measures and final general score to be tuned for particular distribution scenarios”}; and
wherein the runtime engine comprises:
a runtime engine configured to provide, from the server to a the video game console, a set of content recommendations based on combinations of the user scores {See Newhouse, [0169], wherein this reads over “At step 1146, content management system 106 can present the project suggestions list to the user.  For example, content management system 106 can generate a project selection view that allows the user to select a project for the identified content item.”}. 
Newhouse is directed to the invention of automatically suggesting project affiliations.  Newhouse fails to disclose “an event cataloger configured to store user event records associated with a plurality of video games and a plurality of content types associated with the video games in an event catalog.”  
Smith is directed to a recommendation engine for electronic game shopping channels.  Specifically, Smith discloses that “the recommendation server 340 may monitor and log, preferably in a secure and confidential manner, the total amount of time a particular player has played each specific game on his or her personal video game console” wherein “[s]uch monitoring/logging can be performed in the exemplary illustrative implementation by each individual video game console.”  See Smith, [0061].  Smith further discloses that “the video game console 300 may track game usage and report such usage to recommendation engine server 340 with the user's knowledge and consent.” Id.  That is, Smith discloses that specific user activity may be tracked and logged (i.e. store user event records associated with a plurality of video games).  Smith also discloses that “Information can be maintained for example on which game titles the player has downloaded, which game titles the player has looked at, which game titles the player has purchased and obtained through other means such as by purchasing on a storage medium (such as a game disk), which games the player has given to other players, etc” which would read upon the claimed feature of storing user events associated with “a plurality of content types associated with the video games in an event catalog.”  Id.  Accordingly, wherein Newhouse is directed to the invention of managing data about people and various content items which have been consumed, it would have been obvious to one of ordinary skill in the art to improve the prior art of Newhouse with that of Smith for the predictable result of a system wherein specific data related to video games and consumption may also be monitored and logged as taught by Smith.
The combination of Newhouse and Smith fails to disclose the claimed features of “wherein the first set of machine-learning based features is based on the user event records and each generated user score indicates an affinity between the user and a corresponding content type of the plurality of content 
George is directed to the invention of monitoring and utilizing game data associated with user activity to generate predictive models.  These predictive models are then utilized to determine correlations between user, media content, and additional content correlated to said users and media content.
As per the claimed feature of “wherein the first set of machine-learning based features is based on the user event records and each generated user score indicates an affinity between the user and a corresponding content type of the plurality of content types associated with the video games,” it is noted that George discloses that “a batch processing module 122, a predictive model module 124, a realtime delivery module 126, and an intelligent merchandising (IM) client module 128 are stored in memory 120 and executed by the processor(s) 118 to enable the content server(s) 108 to recommend various content 116 to the user 102 based at least in part on prior user interaction with the content 116” wherein “the content 116 may be any type of content that may be rendered, acquired, and/or consumed by the user 102, such as games, video content, audio content, etc.”  See George, [0017].  
Regarding the claimed feature of “user event records,” George discloses that “the user 102 may have a user account associated with the entity that provides and/or provides access to the content 116” wherein “the user 102 may have a user account that specifies various types of information relating to the user 102” such as “personal information, user preferences, and/or some user identifier (ID), which may be some combination of characters (e.g., name, number, etc.) that uniquely identifies the user 102 from other users 102.”  Id, [0021].  That is George discloses user account information which would read upon the claimed feature of “user event records.”
Regarding the claimed feature of “each generated user score indicates an affinity between the user and a corresponding content type of the plurality of content types associated with the video games,” George discloses that “the predictive models may predict which content 116 are likely to be of interest to a particular user 102 based at least in part on user activity data associated with that user 102 and/or user activity data associated with other users 102” such that “in response to tracking activity of a particular 
Similarly, as per the claimed feature of “wherein the second set of machine-learning based features is based on the user event records and each generated title score indicates an affinity between the video game and a corresponding content type of the plurality of content types associated with the video games,” George discloses that “[t]he predictive models may be utilized to determine relationships and correlations between prior user interaction with the content 116 and other content 116 that may be provided by the content server(s) 108, including specific games and/or different genres of games.”  See George, [0030].
Wherein George is directed to recommending content and/or games according to a determined affinity amongst the games, content, and users determined by predictive models, it would have been obvious to one of ordinary skill in the art to improve the prior art of Newhouse and Smith with that of George for the predictable result of a system wherein the video game data of Newhouse and Smith may be further utilized to determine the claimed affinity according to the aforementioned features of George.
The combination of Newhouse, Smith, and George fails to disclose fails to expressly disclose the claimed feature of “modify the set of title scores.”  Nickerson is directed to the invention of a system for content intake, scoring, and distribution.  Nickerson discloses calculating a score reflective of a quality of match between a particular digital content item and a web property.  As per the claimed feature of modifying a set of title scores, it is noted that Nickerson discloses that “a multiplier measure may be applied easily that will affect everything, for example, the age of a post can lower the score despite other factors” and that “[e]ach measure can have a different impact based on its weight” such that “[t]he final general score can be normalized to fit a scale of 0 to 100.”  See Nickerson, [0212].  That is, Nickerson discloses that a set of scores may be modified by the application of a measure based on the weight of the measure.  Accordingly, wherein Nickerson discloses the modification and normalization of a score with an 
As per dependent claims 2, 9, and 16, Newhouse, in combination with Nickerson, Smith, and George, discloses:
The system of claim 1, wherein the runtime engine comprises:
a content recommendation generator configured to:
receive a content recommendation request from the video game console {See Newhouse, [0162], wherein this reads over “At step 1132, content management system 106 can receive a content item identifier.”}; and
generate the set of content recommendations based on the combinations of the user scores and modified set of title scores in response to the content recommendation request {See Newhouse, [0169], wherein this reads over “At step 1146, content management system 106 can present the project suggestions list to the user.  For example, content management system 106 can generate a project selection view that allows the user to select a project for the identified content item.”}. 
As per dependent claims 4, 11, and 17, Newhouse, in combination with Nickerson, Smith, and George, discloses:
The system of claim 1, wherein the runtime engine further comprises:
a content recommendation score ranker configured to rank the content recommendations {See Newhouse, [0182], wherein this reads over “Some applications of the methods for generating, displaying, and using the GUI disclosed herein can include receiving ordered datasets over the physical interface or be generated by the machine itself by processor 1210 analyzing data stored in storage 1270 or 1275”}. 
As per dependent claims 6, 13, and 19, Newhouse, in combination with Nickerson, Smith, and George, discloses:
The system of claim 1, wherein the indication of time sensitive content associated with the particular video game identifies content that was generated after generation of the set of title scores {See Smith, [0025], wherein this reads over “The record includes identities of game titles downloaded, purchased, or gifted, and time spent playing each game by the player. Based on the record, the service provides recommendations of new games to be purchased or rented to the player”}.
As per dependent claims 7, 14, and 20, Newhouse, in combination with Nickerson, Smith, and George, discloses:
The system of claim 1, further comprising:
a normalizer configured to normalize at least one of the sets of user scores and title scores {See Nickerson, [0207], wherein this reads over “A skilled reader will understand that various implementations of the content scoring mechanisms are possible.  In one implementation, (A) each measure has a weight (1), a value relative to what it is measuring, and a normalized value to provide a score out of 100, (B) measures can be an addition or a universal multiplier, an example of a universal multiplier may be age of post, to degrade total score over time”};  and
wherein the runtime engine comprises:
a content recommendation generator configured to generate the set of content recommendations based at least on the at least one of the normalized set of user scores and title scores {See Nickerson, [0207], wherein this reads over “A skilled reader will understand that various implementations of the content scoring mechanisms are possible.  In one implementation, (A) each measure has a weight (1), a value relative to what it is measuring, and a normalized value to provide a score out of 100, (B) measures can be an addition or a universal multiplier, an example of a universal multiplier may be age of post, to degrade total score over time”}. 
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse, in view of Nickerson, Smith, and George, and in further view of Official Notice.
As per dependent claims 3 and 10, the Office takes Official notice that the claimed feature of “a linear interpolation” would have been widely-known and obvious to one of ordinary skill in the art.  Wherein a “linear interpolation” is a mathematical function that is widely-known to those of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art that a linear interpolation may be take .

Allowable Subject Matter
Claims 5, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claim Rejections under 35 U.S.C. 101
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 101 have been considered but are moot because said rejections are overcome by Applicant’s instant amended claim language.
Claim Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection provide a newly cited prior art combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


February 23, 2022
/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152